Case: 15-60237      Document: 00513340893         Page: 1    Date Filed: 01/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60237
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL WAYNE MCPHERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:13-CR-188-3


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Michael Wayne McPherson appeals his conditional guilty plea conviction
for conspiracy to possess with intent to distribute methamphetamine. He filed
a motion to suppress evidence obtained as the result of a traffic stop and search
of a vehicle in which McPherson was a passenger. The motion was denied, and
McPherson appeals that denial.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60237    Document: 00513340893     Page: 2     Date Filed: 01/13/2016


                                 No. 15-60237

      In our assessment of a denial of a motion to suppress evidence, we review
“factual findings for clear error and the ultimate constitutionality of law
enforcement action de novo.” United States v. Robinson, 741 F.3d 588, 594 (5th
Cir. 2014). We view the evidence in the light most favorable to the prevailing
party, which in this case is the Government. See United States v. Pack, 612
F.3d 341, 347 (5th Cir. 2010).
      At the suppression hearing, the Government elicited evidence that Drug
Enforcement Administration (DEA) agent Don Douglas obtained sufficient
information to establish probable cause to believe that a vehicle would be
traveling across Arkansas toward Mississippi and that it contained a quantity
of methamphetamine.       Douglas contacted DEA agent Dale Vandorple in
Arkansas, advised him that agents in Mississippi had obtained sufficient
information to establish probable cause to stop and search the vehicle, provided
identifying information about the minivan and two of the three occupants, and
asked for assistance in conducting the traffic stop. Vandorple then contacted
Corporal Chris Goodman and provided him with pertinent information about
the vehicle to be stopped; upon stopping the vehicle, Goodman identified
McPherson as one of the occupants of the vehicle and discovered five pounds of
methamphetamine.       The district court denied the motion to suppress,
concluding that under the collective knowledge doctrine, the information
possessed by Douglas could be attributed to Goodman and that Goodman had
received sufficient facts to support the stop and search.
      Reasonable suspicion to stop a vehicle, or probable cause to conduct a
search, may arise through the collective knowledge of the officers involved in
the operation. United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013);
United States v. Clark, 559 F.2d 420, 424 (5th Cir. 1977). Under the collective
knowledge doctrine, an officer initiating the stop or conducting the search need



                                       2
    Case: 15-60237      Document: 00513340893   Page: 3   Date Filed: 01/13/2016


                                 No. 15-60237

not have personal knowledge of the evidence that gave rise to the reasonable
suspicion or probable cause, so long as he is acting at the request of those who
have the necessary information. See United States v. Ibarra-Sanchez, 199 F.3d
753, 759 (5th Cir. 1999). The collective knowledge theory applies so long as
there is “some degree of communication” between the acting officer and the
officer who has knowledge of the necessary facts. United States v. Ibarra, 493
F.3d 526, 530 (5th Cir. 2007).
      McPherson does not dispute that Douglas possessed sufficient
information to support probable cause to search the minivan or that he
communicated that information to Vandorple. He also does not argue that
Vandorple failed to advise Goodman of the necessary facts to support the stop
and search.       Instead, he argues that the collective knowledge has been
narrowed in this circuit by Ibarra and requires that “the officer who has
knowledge of the necessary facts” must communicate directly with “the acting
officer.” Id. McPherson maintains that because Douglas and Goodman never
spoke directly to each other, there was not a sufficient “degree of
communication” that would permit application of the collective knowledge
doctrine.   Id.    He has not shown that the doctrine requires such direct
communication. See id. at 529. Because “there was communication” between
Douglas, Vandorple, and Goodman, and because Douglas knew sufficient facts
supporting the stop and search of the vehicle, the district court properly
applied the collective knowledge doctrine. Id. at 531; Ibarra-Sanchez, 199 F.3d
at 759. Accordingly, the judgment of the district court is AFFIRMED.




                                       3